             Case 2:17-mc-00114-KJM-CKD Document 19 Filed 08/13/21 Page 1 of 1



 1   Matthew R. Eason, Esq. (SBN 160148)
     Kyle K. Tambornini, Esq. (SBN 160538)
 2   EASON & TAMBORNINI
     1234 H Street, Suite 200
 3   Sacramento, CA 95814
     Telephone (916) 438-1819
 4   Facsimile (916) 438-1820

 5   Attorneys for Judgment Creditor(s),
     Teun Van Riel Horse Supplements,
 6   Teun Van Riel, Equine Industry B.V.

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
     TEUN VAN RIEL HORSE                                  ) Case No. 2:17-mc-00114-KJM-CKD
11   SUPPLEMENTS, TEUN VAN RIEL,                          )
     EQUINE INDUSTRY B.V.,                                )
12                                                        )
                      Judgment Creditor,                  ) [PROPOSED] ORDER ON JUDGMENT
13                                                        ) CREDITOR’S APPLICATION AND
     v.                                                   ) ORDER FOR APPEARANCE FOR
14                                                        ) EXAMINATION OF DEBTOR
     RUDOLPH “RUDY” LEONE, LEONE                          )
15   EQUESTRIANS, INC.,                                   )
                                                          )
16                    Judgment Debtor.
17
               IT IS HEREBY ORDERED that Defendant, Rudolph “Rudy” Leone appear personally
18
     before this court to furnish information to aid in enforcement of a money judgment against you.
19
               Defendant is ordered to appear before the court on Wednesday, September 29, 2021, at
20
21   9:30 a.m. at 501 I Street, 8th Floor, Courtroom 24, Sacramento, CA 95814.

22   Dated: August 13, 2021
23                                                    _____________________________________
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25
     8.teun0114.jde
26
27
28

                                                      1
